DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “image information”, ”a sensor-based detection result”,  “an image-based detection result”  must be shown or the feature must be canceled from the claims 1-20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: an input unit, an output unit, an obstacle matching and correcting unit in claim 11. 
            Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim contains subject matters, which was not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient details that one skilled in the art can reasonably conclude that the inventors had possession of the claimed invention.  Original claim fails to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. In this application, several limitations are not explained in sufficient details in the specification.  For example, claims 1, 10, and 11 recite “a sensor-based detection result or an image-based detection result”, however the specification does not provide clear definitions of these results. In addition,  claims 1, 10, and 11 also recite “image information”, however the specification does not provide details about the “image information”.  It is only mentioned twice in the specification and once in the abstract.  Accordingly, these limitations do not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement. For the reasons discussed above, claims 1, 10, 11, and their dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claim 19 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim contains subject matters, which was not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient details that one skilled in the art can reasonably conclude that the inventors had possession of the claimed invention.  Original claim fails to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  For example, claim 19 recites “the visual effect controller is configured to control the visual effect and further gradually change at least one of the color or the shape of the visual effect based on a remaining distance to the obstacle which is overlapping at least one of the first trajectory or the second trajectory”, however the specification does not provide details how to “gradually change at least one of the color or the shape of the visual effect based on a remaining distance to the obstacle which is overlapping at least one of the first trajectory or the second trajectory”. Accordingly, these limitations do not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For the reasons discussed above, claim 19  is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6, 9-16, and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ansari (US Patent 9,711,050 B2), (“Ansari”).

Regarding claim 1, Ansari meets the claim limitations as follows:
A method (i.e. a method) [Ansari: col. 2, line 23] of providing surrounding information of a vehicle ((i.e. a method for gathering information) [Ansari: col. 2, line 23-24]; (i.e. a method mounting cameras to capture traffic information) [Ansari: col. 2, line 27-28]; (i.e. The process may cause the vehicle to take particular actions in response to the predicted actions of the surrounding objects) [Ansari: col. 26, line 3-5]), the method (i.e. a method) [Ansari: col. 2, line 23] comprising: detecting (i.e. detection of objects outside of the vehicle) [Ansari: col. 25, line 15-16; Figs. 8A-8F], by a surroundings sensor ((i.e. The sensor system 704 may include a number of sensors configured to sense information about an environment in which the vehicle 700 is located) [Ansari: col. 9, line 1-3]; (i.e. As shown, the sensors of the sensor system include a Global Positioning System (GPS) 726, an inertial measurement unit (IMU) 728, a RADAR unit 730, a laser rangefinder and/or LIDAR unit 732) [Ansari: col. 9, line 5-8; Fig. 4B]), at least one sensor-based obstacle using sensor detection information acquired from the surroundings sensor ((i.e. detecting an object external to a vehicle using one or more sensors; determining a classification and a state of the detected object) [Ansari: col. 25, line 22-25]; (i.e. once it has received obstacle location and GPS traces, processes obstacle locations and GPS traces by matching them to a road defined in the digital map) [Ansari: col. 29, line 20-22]); detecting (i.e. detection of objects outside of the vehicle) [Ansari: col. 25, line 15-16; Figs. 8A-8F], by a plurality of cameras ((i.e. The vehicle 4102 can include cameras, gyroscope, magnetometer, accelerometer, and other sensors installed thereon) [Ansari: col. 43, line 28-30]; (i.e. the car may include cameras mounted to capture views in the rearward, downward, and the like directions, on the upper surface at the leading end of the front portion thereof) [Ansari: col. 51, line 58-61]; (i.e. In some embodiments, the camera 734 may comprise multiple cameras, and the multiple cameras may be positioned in a number of positions on the interior and exterior of the vehicle 700) [Ansari: col. 9, line 56-59]), at least one image-based obstacle using image information acquired from the plurality of cameras ((i.e. since the camera is mounted for a view in the rearward and downward directions on the front portion of the car, it can capture a wide area of the surface of the road in the vicinity of the driver's car, and an area in the vicinity) [Ansari: col. 52, line 1-5]; (i.e. system configured to process and analyze images captured by the camera 734 in order to identify objects and/or features in the environment in which the vehicle 700 is located, including, for example, traffic signals and obstacles) [Ansari: col. 10, line 24-28]); determining (i.e. system configured to determine) [Ansari: col. 10, line 38-39], by a controller ((i.e. a processor(s) associated with the system) [Ansari: col. 47, line 13]; (i.e. a controller) [Ansari: col. 5, line 45]), at least one matched obstacle among the at least one sensor-based obstacle ((i.e. The process checks sensors for object detection and scans the object against 3D library for matches) [Ansari: col. 25, line 8-10] ; (i.e. The map matching module matches the obstacles and the GPS traces with the most likely road positions corresponding to a viable route through the digital map by using the processor to execute a matching algorithm.) [Ansari: col. 29, line 22-26]) and the at least one image-based obstacle based on at least one of the sensor detection information or the image information ((i.e. In operation, cameras 802, 804 are oriented toward a region of interest 812 in which an object of interest 814 … and one or more background objects 816 can be present) [Ansari: col. 14, line 35-38; Fig. 4C]; (i.e. Pictures captured by the camera can be used to form a 3D reconstruction of the obstacles and the road) [Ansari: col. 23, line 8-10]; (i.e. The map matching module, once it has received obstacle location and GPS traces, processes obstacle locations and GPS traces by matching them to a road defined in the digital map) [Ansari: col. 29, line 19-22]; (i.e. The process checks sensors for object detection and scans the object against 3D library for matches) [Ansari: col. 25, line 8-10]; (i.e. The map matching module matches the obstacles and the GPS traces with the most likely road positions corresponding to a viable route through the digital map by using the processor to execute a matching algorithm.) [Ansari: col. 29, line 22-26]); and correcting ((i.e. correct) [Ansari: col. 7, line 36]; (i.e. corrections) [Ansari: col. 7, line 55]), by the controller ((i.e. a processor(s) associated with the system) [Ansari: col. 47, line 13]; (i.e. a controller) [Ansari: col. 5, line 45]), a position of the at least one matched obstacle (i.e. the position of object 814) [Ansari: col. 14, line 64-65] using at least one of a sensor-based detection result ((i.e. Where the GPS traces do match a road defined in the digital map, the matched trace to which the GPS traces match and obstacle information are sent to the matched segment module for further processing as will be described below. Where the GPS traces do not match a road defined in the digital map, the unmatched trace to which the GPS traces are correlated with and the obstacle position information are sent to the unmatched segment module for further processing. The matched segment module and unmatched segment module both provide metadata to the map updating module. The metadata may include obstacle metadata road geometry refinement metadata, road closure and reopening metadata, missing intersection metadata, missing road data and one-way correction metadata. The map updating module updates the digital map in the map database) [Ansari: col. 29, line 27-42]; (i.e. The GPS receiver 206 supplies the processor 202 with navigation information derived from timing signal received from the GPS satellite constellation. The processor 202 may provide the GPS receiver 206 with position data to allow the GPS receiver 206 to quickly reacquire the timing signals if the timing signals are temporarily unavailable. GPS timing signal may be unavailable for a variety of reasons, for example, antenna shadowing as a result of driving through a tunnel or an indoor parking garage. The GPS receiver 206 may also have a radio receiver for receiving differential corrections that make the GPS navigation information even more accurate) [Ansari: col. 7, line 45-56]; (i.e. This embodiment includes navigation systems, the INS 204 and the GPS receiver 206. Alternate embodiments may feature an integrated GPS and INS navigation system or other navigation system.) [Ansari: col. 7, line 17-20]; (i.e. The INS 204 supplies the processor 202 with navigation information derived from accelerometers and angular position or angular rate sensors. The processor 202 may also provide the INS 204 with initial position data or periodic position updates that allow the INS 204 to correct drift errors, misalignment errors or other errors) [Ansari: col. 7, line 31-37]) or an image-based detection result with respect to the at least one matched obstacle ((i.e. the position of object 814, image-analysis system 806 can determine which pixels of various images captured by cameras 802, 804 contain portions of object 814) [Ansari: col. 14, line 64-67]; (i.e. Correlating object positions between images from cameras 802, 804 allows image-analysis system 806 to determine the location in 3D space of object 814, and analyzing sequences of images allows image-analysis system 806 to reconstruct 3D motion of object 814 using conventional motion algorithms) [Ansari: col. 15, line 50-55]).  

Regarding claim 2, Ansari meets the claim limitations as set forth in claim 1.Ansari further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method) [Ansari: col. 2, line 23], further comprising, when the at least one sensor-based obstacle is out of a sensing range of the surroundings sensor (i.e. In some circumstances, fewer than four tangents to an object may be available for some or all of the slices, e.g., because an edge of the object is out of range of the field of view of one camera or because an edge was not detected) [Ansari: col. 17, line 23-27], tracking, by an obstacle tracker (i.e. In some embodiments, the computer vision system 746 may additionally be configured to map the environment, track objects) [Ansari: col. 10, line 34-36], a position of the at least one sensor-based obstacle (i.e. the position of object 814) [Ansari: col. 14, line 64-65] based on a travel distance and a direction of the vehicle ((i.e. Based on the captured images, image-analysis system 806 determines the position and/or motion of object 814) [Ansari: col. 14, line 61-63]; (i.e. The vehicle velocity control system performs controls such as a control for maintaining the distance from the obstacle 603, and a control for executing an alarm or velocity reduction in a case where collision with the obstacle 603 is predicted, according to the position information about the input target data) [Ansari: col. 23, line 24-29]).  

Regarding claim 3, Ansari meets the claim limitations as set forth in claim 2.Ansari further meets the claim limitations as follow.
The method according to claim 2 (i.e. a method) [Ansari: col. 2, line 23], wherein the tracking is performed (i.e. In some embodiments, the computer vision system 746 may additionally be configured to map the environment, track objects) [Ansari: col. 10, line 34-36] while the position of the at least one sensor-based obstacle (i.e. Based on the captured images, image-analysis system 806 determines the position and/or motion of object 814) [Ansari: col. 14, line 61-63] is within a predetermined distance from the vehicle ((i.e. Vehicles try to keep a small distance away from other objects (including other vehicles). The rule ensures vehicles don't collide into each other. If each vehicle within a defined small distance (say 100 units) of another vehicle, the vehicle is moved away) [Ansari: col. 31, line 8-12]; (i.e. an agglomerative clustering algorithm that iteratively compares GPS traces with each other and combines those that fall within a pre-determined tolerance into a cluster may be used. One example of such and algorithm uses the Hausdorff distance as its distance measure in the clustering algorithm) [Ansari: col. 29, line 47-52]; (i.e. For example, the vehicle may determine that another car is expected to tum based on real-time data ( e.g., using its sensors to determine the current GPS position of another car) and other data ( e.g., comparing the GPS position with previously-stored lane-specific map data to determine whether the other car is within a turn lane). These objects may have particular behavior patterns that depend on the nature of the object) [Ansari: col. 26, line 41-48]).

Regarding claim 4, Ansari meets the claim limitations as set forth in claim 2.Ansari further meets the claim limitations as follow.
The method according to claim 2 (i.e. a method) [Ansari: col. 2, line 23], further comprising: determining (i.e. system configured to determine) [Ansari: col. 10, line 38-39], by the controller ((i.e. a processor(s) associated with the system) [Ansari: col. 47, line 13]; (i.e. a controller) [Ansari: col. 5, line 45]), whether a position of each of the at least one sensor-based obstacle (i.e. the position of object 814) [Ansari: col. 14, line 64-65], the at least one image-based obstacle (i.e. Based on the captured images, image-analysis system 806 determines the position and/or motion of object 814) [Ansari: col. 14, line 61-63], the at least one sensor-based obstacle subjected to the position tracking (i.e. The position of the object in a 2D plane transverse to the optical axis of the camera can be determined from a single image, and the offset (parallax) between the position of the object in time-correlated images from two different cameras can be used to determine the distance to the object if the spacing between the cameras is known.) [Ansari: col. 16, line 37-43], and the at least one matched obstacle subjected to the position correction ((i.e. Based on the captured images, image-analysis system 806 determines the position and/or motion of object 814) [Ansari: col. 14, line 61-63]; (i.e. The position of the object in a 2D plane transverse to the optical axis of the camera can be determined from a single image, and the offset (parallax) between the position of the object in time-correlated images from two different cameras can be used to determine the distance to the object if the spacing between the cameras is known.) [Ansari: col. 16, line 37-43]) overlaps (i.e. a car that appears to collide) [Ansari: col. 32, line 65-66] a first trajectory corresponding to an estimated travel trajectory of a vehicle body ((i.e. extrapolating the trajectory comprises extrapolating the path of each neighboring vehicle) [Ansari: col. 58, line 14-16]; (i.e. the cameras can be configured to capture images of the road views including potential collision events such as how close car is following car in front, how often brake is used in period of time, hard brakes count more to reduce driver rating, how frequently does car come close to objects and obstructions (such as trees, cars on the other direction and cars in same direction) while moving) [Ansari: col. 52, line 8-15] and a second trajectory corresponding to an estimated travel trajectory of an exterior part protruding from the vehicle body ((i.e. The state vector may be described using any coordinate system or any type of units. The state vector may also contain information about the vehicle such as its weight, stopping distance, its size, its fuel state etc. Information packed in the state vector may be of value in collision avoidance trajectory analysis or may be useful for generating and displaying more accurate display symbology for the driver. For example, the automobile may receive a state vector from a neighboring vehicle that identifies the vehicle as an eighteen wheel truck with a ten ton load. Such information may be important for trajectory analysis and for providing accurate and informative display symbology) [Ansari: col. 8, line 16-27]; (i.e. since the camera is mounted for a view in the rearward and downward directions on the front portion of the car, it can capture a wide area of the surface of the road in the vicinity of the driver's car, and an area in the vicinity of the left front wheel. Furthermore, the camera can also capture a part of the body of the car in the vicinity of the front wheel. Thereby, the relation between the car and the surface of the road can be recorded. In an example, the cameras can be configured to capture images of the road views including potential collision events such as how close car is following car in front, how often brake is used in period of time, hard brakes count more to reduce driver rating, how frequently does car come close to objects and obstructions (such as trees, cars on the other direction and cars in same direction) while moving) [Ansari: col. 52, line 1-15]; (i.e. detecting an object external to a vehicle using one or more sensors) [Ansari: col. 25, line 22-23]).  

Regarding claim 5, Ansari meets the claim limitations as set forth in claim 4.Ansari further meets the claim limitations as follow.
The method according to claim 4 (i.e. a method) [Ansari: col. 2, line 23], wherein the exterior part protruding from the vehicle body (i.e. an object external to a vehicle) [Ansari: col. 25, line 22-23] comprises a side mirror ((i.e. control of drivers mirror using left arm) [Ansari: col. 19, line 32-33; Figs. 6A-6C]; (i.e. the rear view mirror) [Ansari: col. 20, line 22-23]; (i.e. The position for mounting the cameras is not limited to the left side, right side, upper surface, front side, back side, and the like [Ansari: col. 52, line 30-32]).

Regarding claim 6, Ansari meets the claim limitations as set forth in claim 4.Ansari further meets the claim limitations as follow.
The method according to claim 4 (i.e. a method) [Ansari: col. 2, line 23], further comprising, when an obstacle overlaps at least one of the first trajectory or the second trajectory ((i.e. extrapolating the trajectory comprises extrapolating the path of each neighboring vehicle) [Ansari: col. 58, line 14-16]; (i.e. the cameras can be configured to capture images of the road views including potential collision events such as how close car is following car in front) [Ansari: col. 52, line 8-11]; (i.e. a car that appears to collide) [Ansari: col. 32, line 65-66]), outputting, by the controller, warning information based on a distance to the obstacle from the vehicle ((i.e. In another example, if the processor detects that the driver is about to make a lane change to the left based on sensor data and acceleration pedal actuation, but if the processor detects that the vehicle behind in the desired lane is also speeding up, the system can warn the driver and disengage the lane change to avoid the accident) [Ansari: col. 55, line 35-40]; (i.e. The vehicle velocity control system performs controls such as a control for maintaining the distance from the obstacle 603, and a control for executing an alarm or velocity reduction in a case where collision with the obstacle 603 is predicted, according to the position information about the input target data) [Ansari: col. 23, line 24-29]; (i.e. the processor detects the obstacle and transmits a warning signal to adjacent vehicles and/or to a traffic display board) [Ansari: col. 23, line 49-51]).

Regarding claim 9, Ansari meets the claim limitations as set forth in claim 1.Ansari further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method) [Ansari: col. 2, line 23], wherein detecting at least one sensor-based obstacle ((i.e. detecting an object external to a vehicle using one or more sensors; determining a classification and a state of the detected object) [Ansari: col. 25, line 22-25]; (i.e. once it has received obstacle location and GPS traces, processes obstacle locations and GPS traces by matching them to a road defined in the digital map) [Ansari: col. 29, line 20-22]) comprises: performing edge detection with the image information acquired through the plurality of cameras (i.e. Further, edges of the object can also be readily detected based on differences in brightness between adjacent pixels, allowing the position of the object within each image to be determined. Correlating object positions between images from cameras 802, 804 allows image-analysis system 806 to determine the
location in 3D space of object 814, and analyzing sequences of images allows image-analysis system 806 to reconstruct 3D motion of object 814 using conventional motion algorithms) [Ansari: col. 15, line 46-55]; and detecting at least one three-dimensional obstacle based on a degree of change in shape (i.e. Correlating object positions between images from cameras 802, 804 allows image-analysis system 806 to determine the location in 3D space of object 814, and analyzing sequences of images allows image-analysis system 806 to reconstruct 3D motion of object 814 using conventional motion algorithms) [Ansari: col. 15, line 50-55] and a degree of change in diagonal angle (i.e. The position for mounting the cameras is not limited to the left side, right side, upper surface, front side, back side, and the like. The cameras may have an angle of view of about 60, 90, 180, and 360 degree) [Ansari: col. 52, line 30-34] in response to travel of the vehicle from at least one candidate obstacle detected (i.e. In one embodiment, the processor receives travel routes and sensor data from adjacent vehicles, such information is then used for preparing vehicular brakes for a detected turn or an anticipated turn from adjacent vehicles. The travel routes can be transmitted over a vehicular Wi-Fi system that sends protected information to nearby vehicles equipped with Wi-Fi or Bluetooth or ZigBee nodes. In one embodiment, a mesh-network is formed with Wi-Fi transceivers, wherein each vehicle is given a temporary ID in each vehicular block, similar to a cellular block where vehicles can join or leave the vehicular block. Once the vehicle joins a group, travel routes and sensor data is transferred among vehicles in a group. Once travel routes are shared, the processor can determine potential or desired actions from the adjacent vehicles and adjust appropriately. For example, if the car in front of the vehicle is about to make a turn, the system prepares the brakes and gently tugs the driver's seat belt to give the drive notice that the car in front is about to slow down. In another example, if the processor detects that the driver is about to make a lane change to the left based on sensor data and acceleration pedal actuation, but if the processor detects that the vehicle behind in the desired lane is also speeding up, the system can warn the driver and disengage the lane change to avoid the accident. Thus, the processor receives travel routes and sensor data from adjacent vehicles and notifying the driver of a detected turn or an anticipated turn from adjacent vehicles) [Ansari: col. 55, line 16-43] through the edge detection (i.e. edges of the object can also be readily detected based on differences in brightness between adjacent pixels, allowing the position of the object within each image to be determined. Correlating object positions between images from cameras 802, 804 allows image-analysis system 806 to determine the location in 3D space of object 814, and analyzing sequences of images allows image-analysis system 806 to reconstruct 3D motion of object 814 using conventional motion algorithms) [Ansari: col. 15, line 46-55].  

Regarding claim 10, Ansari meets the claim limitations as follows:
A non-transitory computer-readable recording medium having a program recorded thereon, the program configured to cause a processor to perform acts of (i.e. data storage 714 may contain instructions 716 (e.g., program logic) executable by the processor 712 to execute various vehicle functions,) [Ansari: col. 2, line 23]:detecting (i.e. detection of objects outside of the vehicle) [Ansari: col. 25, line 15-16; Figs. 8A-8F], by a surroundings sensor ((i.e. The sensor system 704 may include a number of sensors configured to sense information about an environment in which the vehicle 700 is located) [Ansari: col. 9, line 1-3]; (i.e. As shown, the sensors of the sensor system include a Global Positioning System (GPS) 726, an inertial measurement unit (IMU) 728, a RADAR unit 730, a laser rangefinder and/or LIDAR unit 732) [Ansari: col. 9, line 5-8; Fig. 4B]), at least one sensor-based obstacle using sensor detection information acquired from the surroundings sensor ((i.e. detecting an object external to a vehicle using one or more sensors; determining a classification and a state of the detected object) [Ansari: col. 25, line 22-25]; (i.e. once it has received obstacle location and GPS traces, processes obstacle locations and GPS traces by matching them to a road defined in the digital map) [Ansari: col. 29, line 20-22]); detecting (i.e. detection of objects outside of the vehicle) [Ansari: col. 25, line 15-16; Figs. 8A-8F], by a plurality of cameras ((i.e. The vehicle 4102 can include cameras, gyroscope, magnetometer, accelerometer, and other sensors installed thereon) [Ansari: col. 43, line 28-30]; (i.e. the car may include cameras mounted to capture views in the rearward, downward, and the like directions, on the upper surface at the leading end of the front portion thereof) [Ansari: col. 51, line 58-61]; (i.e. In some embodiments, the camera 734 may comprise multiple cameras, and the multiple cameras may be positioned in a number of positions on the interior and exterior of the vehicle 700) [Ansari: col. 9, line 56-59]), at least one image-based obstacle (i.e. the position of object 814) [Ansari: col. 14, line 64-65] using image information acquired from the plurality of cameras ((i.e. Based on the captured images, image-analysis system 806 determines the position and/or motion of object 814) [Ansari: col. 14, line 61-63]; (i.e. since the camera is mounted for a view in the rearward and downward directions on the front portion of the car, it can capture a wide area of the surface of the road in the vicinity of the driver's car, and an area in the vicinity) [Ansari: col. 52, line 1-5]; (i.e. system configured to process and analyze images captured by the camera 734 in order to identify objects and/or features in the environment in which the vehicle 700 is located, including, for example, traffic signals and obstacles) [Ansari: col. 10, line 24-28]); determining (i.e. system configured to determine) [Ansari: col. 10, line 38-39], by a controller ((i.e. a processor(s) associated with the system) [Ansari: col. 47, line 13]; (i.e. a controller) [Ansari: col. 5, line 45]), at least one matched obstacle among the at least one sensor-based obstacle ((i.e. The process checks sensors for object detection and scans the object against 3D library for matches) [Ansari: col. 25, line 8-10] ; (i.e. The map matching module matches the obstacles and the GPS traces with the most likely road positions corresponding to a viable route through the digital map by using the processor to execute a matching algorithm.) [Ansari: col. 29, line 22-26]) and the at least one image-based obstacle based on at least one of the sensor detection information or the image information ((i.e. In operation, cameras 802, 804 are oriented toward a region of interest 812 in which an object of interest 814 … and one or more background objects 816 can be present) [Ansari: col. 14, line 35-38; Fig. 4C]; (i.e. Pictures captured by the camera can be used to form a 3D reconstruction of the obstacles and the road) [Ansari: col. 23, line 8-10]; (i.e. The map matching module, once it has received obstacle location and GPS traces, processes obstacle locations and GPS traces by matching them to a road defined in the digital map) [Ansari: col. 29, line 19-22]; (i.e. The process checks sensors for object detection and scans the object against 3D library for matches) [Ansari: col. 25, line 8-10]; (i.e. The map matching module matches the obstacles and the GPS traces with the most likely road positions corresponding to a viable route through the digital map by using the processor to execute a matching algorithm.) [Ansari: col. 29, line 22-26]); and correcting ((i.e. correct) [Ansari: col. 7, line 36]; (i.e. corrections) [Ansari: col. 7, line 55]), by the controller ((i.e. a processor(s) associated with the system) [Ansari: col. 47, line 13]; (i.e. a controller) [Ansari: col. 5, line 45]), a position of the at least one matched obstacle (i.e. the position of object 814) [Ansari: col. 14, line 64-65] using at least one of a sensor-based detection result ((i.e. Where the GPS traces do match a road defined in the digital map, the matched trace to which the GPS traces match and obstacle information are sent to the matched segment module for further processing as will be described below. Where the GPS traces do not match a road defined in the digital map, the unmatched trace to which the GPS traces are correlated with and the obstacle position information are sent to the unmatched segment module for further processing. The matched segment module and unmatched segment module both provide metadata to the map updating module. The metadata may include obstacle metadata road geometry refinement metadata, road closure and reopening metadata, missing intersection metadata, missing road data and one-way correction metadata. The map updating module updates the digital map in the map database) [Ansari: col. 29, line 27-42]; (i.e. The GPS receiver 206 supplies the processor 202 with navigation information derived from timing signal received from the GPS satellite constellation. The processor 202 may provide the GPS receiver 206 with position data to allow the GPS receiver 206 to quickly reacquire the timing signals if the timing signals are temporarily unavailable. GPS timing signal may be unavailable for a variety of reasons, for example, antenna shadowing as a result of driving through a tunnel or an indoor parking garage. The GPS receiver 206 may also have a radio receiver for receiving differential corrections that make the GPS navigation information even more accurate) [Ansari: col. 7, line 45-56]; (i.e. This embodiment includes navigation systems, the INS 204 and the GPS receiver 206. Alternate embodiments may feature an integrated GPS and INS navigation system or other navigation system.) [Ansari: col. 7, line 17-20]; (i.e. The INS 204 supplies the processor 202 with navigation information derived from accelerometers and angular position or angular rate sensors. The processor 202 may also provide the INS 204 with initial position data or periodic position updates that allow the INS 204 to correct drift errors, misalignment errors or other errors) [Ansari: col. 7, line 31-37]) or an image-based detection result with respect to the at least one matched obstacle ((i.e. the position of object 814, image-analysis system 806 can determine which pixels of various images captured by cameras 802, 804 contain portions of object 814) [Ansari: col. 14, line 64-67]; (i.e. Correlating object positions between images from cameras 802, 804 allows image-analysis system 806 to determine the location in 3D space of object 814, and analyzing sequences of images allows image-analysis system 806 to reconstruct 3D motion of object 814 using conventional motion algorithms) [Ansari: col. 15, line 50-55]).  
Regarding claim 11, Ansari meets the claim limitations as follows:
A vehicle (i.e. A smart vehicle) [Ansari: col. 1, line 9] comprising: an input unit (i.e. an input) [Ansari: col. 10, line 12] comprising a surroundings sensor ((i.e. The sensor system 704 may include a number of sensors configured to sense information about an environment in which the vehicle 700 is located) [Ansari: col. 9, line 1-3]; (i.e. As shown, the sensors of the sensor system include a Global Positioning System (GPS) 726, an inertial measurement unit (IMU) 728, a RADAR unit 730, a laser rangefinder and/or LIDAR unit 732) [Ansari: col. 9, line 5-8; Fig. 4B]) and a plurality of cameras ((i.e. The vehicle 4102 can include cameras, gyroscope, magnetometer, accelerometer, and other sensors installed thereon) [Ansari: col. 43, line 28-30]; (i.e. the car may include cameras mounted to capture views in the rearward, downward, and the like directions, on the upper surface at the leading end of the front portion thereof) [Ansari: col. 51, line 58-61]; (i.e. In some embodiments, the camera 734 may comprise multiple cameras, and the multiple cameras may be positioned in a number of positions on the interior and exterior of the vehicle 700) [Ansari: col. 9, line 56-59]); a controller ((i.e. a processor(s) associated with the system) [Ansari: col. 47, line 13]; (i.e. a controller) [Ansari: col. 5, line 45]) configured to detect (i.e. detection of objects outside of the vehicle) [Ansari: col. 25, line 15-16; Figs. 8A-8F] and track (i.e. In some embodiments, the computer vision 35 system 746 may additionally be configured to map the environment, track objects) [Ansari: col. 10, line 34-36] at least one surrounding obstacle based on information acquired through the input unit ((i.e. detecting an object external to a vehicle using one or more sensors; determining a classification and a state of the detected object) [Ansari: col. 25, line 22-25]; (i.e. once it has received obstacle location and GPS traces, processes obstacle locations and GPS traces by matching them to a road defined in the digital map) [Ansari: col. 29, line 20-22]); and an output unit (i.e. a traffic display board) [Ansari: col. 23, line 51] configured to output warning information (i.e. the processor detects the obstacle and transmits a warning signal to adjacent vehicles and/or to a traffic display board) [Ansari: col. 23, line 29-31] based on a distance from the vehicle to the at least one surrounding obstacle detected (i.e. The vehicle velocity control system performs controls such as a control for maintaining the distance from the obstacle 603, and a control for executing an alarm or velocity reduction in a case where collision with the obstacle 603 is predicted, according to the position information about the input target data) [Ansari: col. 23, line 24-29] and tracked (i.e. In some embodiments, the computer vision 35 system 746 may additionally be configured to map the environment, track objects) [Ansari: col. 10, line 34-36] by the controller ((i.e. a processor(s) associated with the system) [Ansari: col. 47, line 13]; (i.e. a controller) [Ansari: col. 5, line 45]), wherein the controller ((i.e. a processor(s) associated with the system) [Ansari: col. 47, line 13]; (i.e. a controller) [Ansari: col. 5, line 45]) comprises: an obstacle detector ((i.e. a detector) [Ansari: col. 9, line 35-36]; (i.e. The sensor system 704 may include a number of sensors configured to sense information about an environment in which the vehicle 700 is located) [Ansari: col. 9, line 1-3]; (i.e. As shown, the sensors of the sensor system include a Global Positioning System (GPS) 726, an inertial measurement unit (IMU) 728, a RADAR unit 730, a laser rangefinder and/or LIDAR unit 732, and a camera 734. The sensor system 704 may include additional sensors as well) [Ansari: col. 9, line 5-10; Fig. 4B]) configured to: detect (i.e. detection of objects outside of the vehicle) [Ansari: col. 25, line 15-16; Figs. 8A-8F] at least one sensor-based obstacle using sensor detection information acquired through the surroundings sensor ((i.e. detecting an object external to a vehicle using one or more sensors; determining a classification and a state of the detected object) [Ansari: col. 25, line 22-25]; (i.e. once it has received obstacle location and GPS traces, processes obstacle locations and GPS traces by matching them to a road defined in the digital map) [Ansari: col. 29, line 20-22]), and detect (i.e. detection of objects outside of the vehicle) [Ansari: col. 25, line 15-16; Figs. 8A-8F] at least one image-based obstacle using image information acquired through the plurality of cameras ((i.e. The vehicle 4102 can include cameras, gyroscope, magnetometer, accelerometer, and other sensors installed thereon) [Ansari: col. 43, line 28-30]; (i.e. the car may include cameras mounted to capture views in the rearward, downward, and the like directions, on the upper surface at the leading end of the front portion thereof) [Ansari: col. 51, line 58-61]; (i.e. In some embodiments, the camera 734 may comprise multiple cameras, and the multiple cameras may be positioned in a number of positions on the interior and exterior of the vehicle 700) [Ansari: col. 9, line 56-59]; (i.e. since the camera is mounted for a view in the rearward and downward directions on the front portion of the car, it can capture a wide area of the surface of the road in the vicinity of the driver's car, and an area in the vicinity) [Ansari: col. 52, line 1-5]; (i.e. system configured to process and analyze images captured by the camera 734 in order to identify objects and/or features in the environment in which the vehicle 700 is located, including, for example, traffic signals and obstacles) [Ansari: col. 10, line 24-28])); and an obstacle matching and correcting unit ((i.e. a processor(s) associated with the system) [Ansari: col. 47, line 13]; (i.e. a controller) [Ansari: col. 5, line 45]; (i.e. a map matching module, matched segment module, and unmatched segment module) [Ansari: col. 29, line 18-19]) configured to: determine (i.e. system configured to determine) [Ansari: col. 10, line 38-39] at least one matched obstacle among the at least one sensor-based obstacle ((i.e. The process checks sensors for object detection and scans the object against 3D library for matches) [Ansari: col. 25, line 8-10] ; (i.e. The map matching module matches the obstacles and the GPS traces with the most likely road positions corresponding to a viable route through the digital map by using the processor to execute a matching algorithm.) [Ansari: col. 29, line 22-26]) and the at least one image-based obstacle based on at least one of the sensor detection information or the image information ((i.e. In operation, cameras 802, 804 are oriented toward a region of interest 812 in which an object of interest 814 … and one or more background objects 816 can be present) [Ansari: col. 14, line 35-38; Fig. 4C]; (i.e. Pictures captured by the camera can be used to form a 3D reconstruction of the obstacles and the road) [Ansari: col. 23, line 8-10]; (i.e. The map matching module, once it has received obstacle location and GPS traces, processes obstacle locations and GPS traces by matching them to a road defined in the digital map) [Ansari: col. 29, line 19-22]; (i.e. The process checks sensors for object detection and scans the object against 3D library for matches) [Ansari: col. 25, line 8-10]; (i.e. The map matching module matches the obstacles and the GPS traces with the most likely road positions corresponding to a viable route through the digital map by using the processor to execute a matching algorithm.) [Ansari: col. 29, line 22-26]), and correct ((i.e. correct) [Ansari: col. 7, line 36]; (i.e. corrections) [Ansari: col. 7, line 55])  a position of the at least one matched obstacle (i.e. the position of object 814) [Ansari: col. 14, line 64-65] using at least one of a sensor-based detection result ((i.e. Where the GPS traces do match a road defined in the digital map, the matched trace to which the GPS traces match and obstacle information are sent to the matched segment module for further processing as will be described below. Where the GPS traces do not match a road defined in the digital map, the unmatched trace to which the GPS traces are correlated with and the obstacle position information are sent to the unmatched segment module for further processing. The matched segment module and unmatched segment module both provide metadata to the map updating module. The metadata may include obstacle metadata road geometry refinement metadata, road closure and reopening metadata, missing intersection metadata, missing road data and one-way correction metadata. The map updating module updates the digital map in the map database) [Ansari: col. 29, line 27-42]; (i.e. The GPS receiver 206 supplies the processor 202 with navigation information derived from timing signal received from the GPS satellite constellation. The processor 202 may provide the GPS receiver 206 with position data to allow the GPS receiver 206 to quickly reacquire the timing signals if the timing signals are temporarily unavailable. GPS timing signal may be unavailable for a variety of reasons, for example, antenna shadowing as a result of driving through a tunnel or an indoor parking garage. The GPS receiver 206 may also have a radio receiver for receiving differential corrections that make the GPS navigation information even more accurate) [Ansari: col. 7, line 45-56]; (i.e. This embodiment includes navigation systems, the INS 204 and the GPS receiver 206. Alternate embodiments may feature an integrated GPS and INS navigation system or other navigation system.) [Ansari: col. 7, line 17-20]; (i.e. The INS 204 supplies the processor 202 with navigation information derived from accelerometers and angular position or angular rate sensors. The processor 202 may also provide the INS 204 with initial position data or periodic position updates that allow the INS 204 to correct drift errors, misalignment errors or other errors) [Ansari: col. 7, line 31-37]) or an image-based detection result with respect to the at least one matched obstacle ((i.e. Based on the captured images, image-analysis system 806 determines the position and/or motion of object 814) [Ansari: col. 14, line 61-63]; (i.e. the position of object 814, image-analysis system 806 can determine which pixels of various images captured by cameras 802, 804 contain portions of object 814) [Ansari: col. 14, line 64-67]; (i.e. Correlating object positions between images from cameras 802, 804 allows image-analysis system 806 to determine the location in 3D space of object 814, and analyzing sequences of images allows image-analysis system 806 to reconstruct 3D motion of object 814 using conventional motion algorithms) [Ansari: col. 15, line 50-55]).

Regarding claim 12, Ansari meets the claim limitations as set forth in claim 11.Ansari further meets the claim limitations as follow.
The vehicle according to claim 11 (i.e. A smart vehicle) [Ansari: col. 1, line 9], wherein the controller ((i.e. a processor(s) associated with the system) [Ansari: col. 47, line 13]; (i.e. a controller) [Ansari: col. 5, line 45]) further comprises: an obstacle tracker (i.e. In some embodiments, the computer vision system 746 may additionally be configured to map the environment, track objects) [Ansari: col. 10, line 34-36],wherein the at least one sensor-based obstacle is out of a sensing range of the surroundings sensor (i.e. In some circumstances, fewer than four tangents to an object may be available for some or all of the slices, e.g., because an edge of the object is out of range of the field of view of one camera or because an edge was not detected) [Ansari: col. 17, line 23-27], tracking, by an obstacle tracker (i.e. In some embodiments, the computer vision system 746 may additionally be configured to map the environment, track objects) [Ansari: col. 10, line 34-36], a position of the at least one sensor-based obstacle (i.e. the position of object 814) [Ansari: col. 14, line 64-65] based on a travel distance and a direction of the vehicle ((i.e. Based on the captured images, image-analysis system 806 determines the position and/or motion of object 814) [Ansari: col. 14, line 61-63]; (i.e. The vehicle velocity control system performs controls such as a control for maintaining the distance from the obstacle 603, and a control for executing an alarm or velocity reduction in a case where collision with the obstacle 603 is predicted, according to the position information about the input target data) [Ansari: col. 23, line 24-29]).  

Regarding claim 13, Ansari meets the claim limitations as set forth in claim 12.Ansari further meets the claim limitations as follow.
The vehicle according to claim 12 (i.e. A smart vehicle) [Ansari: col. 1, line 9], wherein the obstacle tracker is configured to track  (i.e. In some embodiments, the computer vision system 746 may additionally be configured to map the environment, track objects) [Ansari: col. 10, line 34-36] the position of the at least one sensor-based obstacle (i.e. the position of object 814) [Ansari: col. 14, line 64-65] is within a predetermined distance from the vehicle ((i.e. Vehicles try to keep a small distance away from other objects (including other vehicles). The rule ensures vehicles don't collide into each other. If each vehicle within a defined small distance (say 100 units) of another vehicle, the vehicle is moved away) [Ansari: col. 31, line 8-12]; (i.e. an agglomerative clustering algorithm that iteratively compares GPS traces with each other and combines those that fall within a pre-determined tolerance into a cluster may be used. One example of such and algorithm uses the Hausdorff distance as its distance measure in the clustering algorithm) [Ansari: col. 29, line 47-52]; (i.e. For example, the vehicle may determine that another car is expected to tum based on real-time data ( e.g., using its sensors to determine the current GPS position of another car) and other data ( e.g., comparing the GPS position with previously-stored lane-specific map data to determine whether the other car is within a turn lane). These objects may have particular behavior patterns that depend on the nature of the object) [Ansari: col. 26, line 41-48]).

Regarding claim 14, Ansari meets the claim limitations as set forth in claim 12.Ansari further meets the claim limitations as follow.
The vehicle according to claim 12 (i.e. A smart vehicle) [Ansari: col. 1, line 9], wherein the controller is configured to ((i.e. a processor(s) associated with the system) [Ansari: col. 47, line 13]; (i.e. a controller) [Ansari: col. 5, line 45]):determine (i.e. system configured to determine) [Ansari: col. 10, line 38-39] whether a position of each of the at least one sensor-based obstacle (i.e. the position of object 814) [Ansari: col. 14, line 64-65], the at least one image-based obstacle (i.e. Based on the captured images, image-analysis system 806 determines the position and/or motion of object 814) [Ansari: col. 14, line 61-63], the at least one sensor-based obstacle subjected to the position tracking (i.e. The position of the object in a 2D plane transverse to the optical axis of the camera can be determined from a single image, and the offset (parallax) between the position of the object in time-correlated images from two different cameras can be used to determine the distance to the object if the spacing between the cameras is known.) [Ansari: col. 16, line 37-43], and the at least one matched obstacle subjected to the position correction ((i.e. Based on the captured images, image-analysis system 806 determines the position and/or motion of object 814) [Ansari: col. 14, line 61-63]; (i.e. The position of the object in a 2D plane transverse to the optical axis of the camera can be determined from a single image, and the offset (parallax) between the position of the object in time-correlated images from two different cameras can be used to determine the distance to the object if the spacing between the cameras is known.) [Ansari: col. 16, line 37-43]) overlaps (i.e. a car that appears to collide) [Ansari: col. 32, line 65-66] a first trajectory corresponding to an estimated travel trajectory of a vehicle body ((i.e. extrapolating the trajectory comprises extrapolating the path of each neighboring vehicle) [Ansari: col. 58, line 14-16]; (i.e. the cameras can be configured to capture images of the road views including potential collision events such as how close car is following car in front, how often brake is used in period of time, hard brakes count more to reduce driver rating, how frequently does car come close to objects and obstructions (such as trees, cars on the other direction and cars in same direction) while moving) [Ansari: col. 52, line 8-15] and a second trajectory corresponding to an estimated travel trajectory of an exterior part protruding from the vehicle body ((i.e. The state vector may be described using any coordinate system or any type of units. The state vector may also contain information about the vehicle such as its weight, stopping distance, its size, its fuel state etc. Information packed in the state vector may be of value in collision avoidance trajectory analysis or may be useful for generating and displaying more accurate display symbology for the driver. For example, the automobile may receive a state vector from a neighboring vehicle that identifies the vehicle as an eighteen wheel truck with a ten ton load. Such information may be important for trajectory analysis and for providing accurate and informative display symbology) [Ansari: col. 8, line 16-27]; (i.e. since the camera is mounted for a view in the rearward and downward directions on the front portion of the car, it can capture a wide area of the surface of the road in the vicinity of the driver's car, and an area in the vicinity of the left front wheel. Furthermore, the camera can also capture a part of the body of the car in the vicinity of the front wheel. Thereby, the relation between the car and the surface of the road can be recorded. In an example, the cameras can be configured to capture images of the road views including potential collision events such as how close car is following car in front, how often brake is used in period of time, hard brakes count more to reduce driver rating, how frequently does car come close to objects and obstructions (such as trees, cars on the other direction and cars in same direction) while moving) [Ansari: col. 52, line 1-15]; (i.e. detecting an object external to a vehicle using one or more sensors) [Ansari: col. 25, line 22-23]).  

Regarding claim 15, Ansari meets the claim limitations as set forth in claim 14.Ansari further meets the claim limitations as follow.
The vehicle according to claim 14 (i.e. A smart vehicle) [Ansari: col. 1, line 9], wherein the exterior part protruding from the vehicle body (i.e. an object external to a vehicle) [Ansari: col. 25, line 22-23] comprises a side mirror ((i.e. control of drivers mirror using left arm) [Ansari: col. 19, line 32-33; Figs. 6A-6C]; (i.e. the rear view mirror) [Ansari: col. 20, line 22-23] ; (i.e. The position for mounting the cameras is not limited to the left side, right side, upper surface, front side, back side, and the like [Ansari: col. 52, line 30-32]).

Regarding claim 16, Ansari meets the claim limitations as set forth in claim 14.Ansari further meets the claim limitations as follow.
The vehicle according to claim 14 (i.e. A smart vehicle) [Ansari: col. 1, line 9], wherein, when an obstacle overlaps at least one of the first trajectory or the second trajectory ((i.e. extrapolating the trajectory comprises extrapolating the path of each neighboring vehicle) [Ansari: col. 58, line 14-16]; (i.e. the cameras can be configured to capture images of the road views including potential collision events such as how close car is following car in front) [Ansari: col. 52, line 8-11]; (i.e. a car that appears to collide) [Ansari: col. 32, line 65-66]), outputting, by the controller, warning information based on a distance to the obstacle from the vehicle ((i.e. In another example, if the processor detects that the driver is about to make a lane change to the left based on sensor data and acceleration pedal actuation, but if the processor detects that the vehicle behind in the desired lane is also speeding up, the system can warn the driver and disengage the lane change to avoid the accident) [Ansari: col. 55, line 35-40]; (i.e. The vehicle velocity control system performs controls such as a control for maintaining the distance from the obstacle 603, and a control for executing an alarm or velocity reduction in a case where collision with the obstacle 603 is predicted, according to the position information about the input target data) [Ansari: col. 23, line 24-29]; (i.e. the processor detects the obstacle and transmits a warning signal to adjacent vehicles and/or to a traffic display board) [Ansari: col. 23, line 49-51]).

Regarding claim 20, Ansari meets the claim limitations as set forth in claim 11.Ansari further meets the claim limitations as follow.
The vehicle according to claim 11 (i.e. A smart vehicle) [Ansari: col. 1, line 9],  wherein the obstacle detector is configured to ((i.e. a detector) [Ansari: col. 9, line 35-36]; (i.e. detecting an object external to a vehicle using one or more sensors; determining a classification and a state of the detected object) [Ansari: col. 25, line 22-25]; (i.e. once it has received obstacle location and GPS traces, processes obstacle locations and GPS traces by matching them to a road defined in the digital map) [Ansari: col. 29, line 20-22]): perform edge detection with the image information acquired through the plurality of cameras (i.e. Further, edges of the object can also be readily detected based on differences in brightness between adjacent pixels, allowing the position of the object within each image to be determined. Correlating object positions between images from cameras 802, 804 allows image-analysis system 806 to determine the
location in 3D space of object 814, and analyzing sequences of images allows image-analysis system 806 to reconstruct 3D motion of object 814 using conventional motion algorithms) [Ansari: col. 15, line 46-55]; and detect at least one three-dimensional obstacle based on a degree of change in shape (i.e. Correlating object positions between images from cameras 802, 804 allows image-analysis system 806 to determine the location in 3D space of object 814, and analyzing sequences of images allows image-analysis system 806 to reconstruct 3D motion of object 814 using conventional motion algorithms) [Ansari: col. 15, line 50-55] and a degree of change in diagonal angle (i.e. The position for mounting the cameras is not limited to the left side, right side, upper surface, front side, back side, and the like. The cameras may have an angle of view of about 60, 90, 180, and 360 degree) [Ansari: col. 52, line 30-34] in response to travel of the vehicle from at least one candidate obstacle detected (i.e. In one embodiment, the processor receives travel routes and sensor data from adjacent vehicles, such information is then used for preparing vehicular brakes for a detected turn or an anticipated turn from adjacent vehicles. The travel routes can be transmitted over a vehicular Wi-Fi system that sends protected information to nearby vehicles equipped with Wi-Fi or Bluetooth or ZigBee nodes. In one embodiment, a mesh-network is formed with Wi-Fi transceivers, wherein each vehicle is given a temporary ID in each vehicular block, similar to a cellular block where vehicles can join or leave the vehicular block. Once the vehicle joins a group, travel routes and sensor data is transferred among vehicles in a group. Once travel routes are shared, the processor can determine potential or desired actions from the adjacent vehicles and adjust appropriately. For example, if the car in front of the vehicle is about to make a turn, the system prepares the brakes and gently tugs the driver's seat belt to give the drive notice that the car in front is about to slow down. In another example, if the processor detects that the driver is about to make a lane change to the left based on sensor data and acceleration pedal actuation, but if the processor detects that the vehicle behind in the desired lane is also speeding up, the system can warn the driver and disengage the lane change to avoid the accident. Thus, the processor receives travel routes and sensor data from adjacent vehicles and notifying the driver of a detected turn or an anticipated turn from adjacent vehicles) [Ansari: col. 55, line 16-43] through the edge detection (i.e. edges of the object can also be readily detected based on differences in brightness between adjacent pixels, allowing the position of the object within each image to be determined. Correlating object positions between images from cameras 802, 804 allows image-analysis system 806 to determine the location in 3D space of object 814, and analyzing sequences of images allows image-analysis system 806 to reconstruct 3D motion of object 814 using conventional motion algorithms) [Ansari: col. 15, line 46-55].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 7-8  and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari, (US Patent 9,711,050 B2), (“Ansari,”), in view of Kentley et al. (US Patent 9,754,490 B2), (“Kentley”).
Regarding claim 7, Ansari meets the claim limitations as set forth in claim 6.Ansari further meets the claim limitations as follow.
The method according to claim 6 (i.e. a method) [Ansari: col. 2, line 23], wherein the warning information (i.e. In another example, if the processor detects that the driver is about to make a lane change to the left based on sensor data and acceleration pedal actuation, but if the processor detects that the vehicle behind in the desired lane is also speeding up, the system can warn the driver and disengage the lane change to avoid the accident) [Ansari: col. 55, line 35-40] comprises a visual effect (i.e. the processor detects the obstacle and transmits a warning signal to adjacent vehicles and/or to a traffic display board) [Ansari: col. 23, line 49-51] having a predetermined form (i.e. The display 210 and the speaker 212 are features that provide the driver with situational awareness. The processor 202 sends commands to the display 210 and the speaker 212 that alert the driver to hazards. The display 210 may for example show the relative positions and velocities of neighboring vehicles. The display 210 may also warn the driver to slow down or apply the brakes immediately) [Ansari: col. 8, line 40-46]; (i.e. a screen capable of displaying messages to the vehicle's driver or passengers) [Ansari: col. 42, line 7-8]; (i.e. warnings such as "STOP" or "CAUTION VEHICLE APPROACHING") [Ansari: col. 42, line 47-48], and wherein the visual effect ((i.e. a screen capable of displaying messages to the vehicle's driver or passengers) [Ansari: col. 42, line 7-8]; (i.e. warnings such as "STOP" or "CAUTION VEHICLE APPROACHING") [Ansari: col. 42, line 47-48]; (i.e. informative display symbology) [Ansari: col. 8, line 27]) is overlaid on an omnidirectional image ((i.e. a display device associated with the on-board monitoring system, or another device associated with the vehicle. The information can be conveyed in a variety of ways, including a text message, a verbal message, graphical presentation, change of light emitting diodes (LED's) on a display unit, a HUD, etc.) [Ansari: col. 51, line 22-27]; (i.e. the car may include cameras mounted to capture views in the rearward, downward, and the like directions) [Ansari: col. 51, line 58-60]; (i.e. The position for mounting the cameras is not limited to the left side, right side, upper surface, front side, back side, and the like. The cameras may have an angle of view of about 60, 90, 180, and 360 degree) [Ansari: col. 52, line 30-34]; (i.e. images captured by the camera 734 in order to identify objects and/or features in the environment in which the vehicle 700 is located, including, for example, traffic signals and obstacles (e.g., in embodiments where the camera 734 includes multiple cameras, including a camera mounted on the exterior of the vehicle 700). To this end, the computer vision system 746 may use an object recognition algorithm, a Structure from Motion (SFM) algorithm, video tracking, or other computer vision techniques. In some embodiments, the computer vision system 746 may additionally be configured to map the environment, track objects, estimate the speed of objects, etc.) [Ansari: col. 10, line 25-37]; (i.e. Pictures captured by the camera can be used to form a 3D reconstruction of the obstacles and the road) [Ansari: col. 23, line 8-10]; (i.e. The state vector may be described using any coordinate system or any type of units. The state vector may also contain information about the vehicle such as its weight, stopping distance, its size, its fuel state etc. Information packed in the state vector may be of value in collision avoidance trajectory analysis or may be useful for generating and displaying more accurate display symbology for the driver. For example, the automobile may receive a state vector from a neighboring vehicle that identifies the vehicle as an eighteen wheel truck with a ten ton load. Such information may be important for trajectory analysis and for providing accurate and informative display symbology) [Ansari: col. 8, line 16-27]) constituted by images acquired through the plurality of cameras ((i.e. images captured by the camera 734 in order to identify objects and/or features in the environment in which the vehicle 700 is located, including, for example, traffic signals and obstacles (e.g., in embodiments where the camera 734 includes multiple cameras, including a camera mounted on the exterior of the vehicle 700). To this end, the computer vision system 746 may use an object recognition algorithm, a Structure from Motion (SFM) algorithm, video tracking, or other computer vision techniques. In some embodiments, the computer vision system 746 may additionally be configured to map the environment, track objects, estimate the speed of objects, etc.) [Ansari: col. 10, line 25-37]; (i.e. wherein received data can be posted (e.g., displayed on a monitor)) [Ansari: col. 46, line 57-58]; (i.e. The state vector may be described using any coordinate system or any type of units. The state vector may also contain information about the vehicle such as its weight, stopping distance, its size, its fuel state etc. Information packed in the state vector may be of value in collision avoidance trajectory analysis or may be useful for generating and displaying more accurate display symbology for the driver. For example, the automobile may receive a state vector from a neighboring vehicle that identifies the vehicle as an eighteen wheel truck with a ten ton load. Such information may be important for trajectory analysis and for providing accurate and informative display symbology) [Ansari: col. 8, line 16-27]). 
Ansari does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 6, wherein the warning information comprises a visual effect having a predetermined form, and wherein the visual effect is overlaid on an omnidirectional image constituted by images acquired through the plurality of cameras.  
However, in the same field of endeavor Kentley further discloses the claim limitations and the deficient claim limitations as follows:
wherein the visual effect is overlaid on an omnidirectional image constituted by images acquired through the plurality of cameras (i.e. information may be overlaid on 3D point cloud data and/or camera data captured by the AV system 3602 and presented on a user interface on the AV service application 3620. The overlaid information may be presented as the AV system 3602) [Kentley: col. 44, line 59-63].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ansari with Kentley to program the system to display overlaid warnings on images captured by multiple cameras.  
Therefore, the combination of Ansari with Kentley will enable the system to provide drivers needed warning so drivers can make appropriate actions to avoid a collision [Ansari: col. 55, line 4-5] and improve the driving safety [Ansari: col. 23, line 49-64; col. 41, line 20-22]. 

Regarding claim 8, Ansari meets the claim limitations as set forth in claim 7.Ansari further meets the claim limitations as follow.
The method according to claim 7 (i.e. a method) [Ansari: col. 2, line 23], further comprising: changing at least one of a color (i.e. A determination can also be made on how to display data (e.g., if a numerical rate should be disclosed or a color element should be lit). Additionally, a determination can be made on other data to disclose, such as safety) [Ansari: col. 4, line 19-27] or a shape of the visual effect (i.e. The state vector may be described using any coordinate system or any type of units. The state vector may also contain information about the vehicle such as its weight, stopping distance, its size, its fuel state etc. Information packed in the state vector may be of value in collision avoidance trajectory analysis or may be useful for generating and displaying more accurate display symbology for the driver. For example, the automobile may receive a state vector from a neighboring vehicle that identifies the vehicle as an eighteen wheel truck with a ten ton load. Such information may be important for trajectory analysis and for providing accurate and informative display symbology) [Ansari: col. 8, line 16-27] based on the distance to the obstacle ((i.e. Based on the captured images, image-analysis system 806 determines the position and/or motion of object 814) [Ansari: col. 14, line 61-63]; (i.e. The vehicle velocity control system performs controls such as a control for maintaining the distance from the obstacle 603, and a control for executing an alarm or velocity reduction in a case where collision with the obstacle 603 is predicted, according to the position information about the input target data) [Ansari: col. 23, line 24-29]) which is overlapping  (i.e. a car that appears to collide) [Ansari: col. 32, line 65-66] at least one of the first trajectory or the second trajectory ((i.e. extrapolating the trajectory comprises extrapolating the path of each neighboring vehicle) [Ansari: col. 58, line 14-16]; (i.e. The state vector may be described using any coordinate system or any type of units. The state vector may also contain information about the vehicle such as its weight, stopping distance, its size, its fuel state etc. Information packed in the state vector may be of value in collision avoidance trajectory analysis or may be useful for generating and displaying more accurate display symbology for the driver. For example, the automobile may receive a state vector from a neighboring vehicle that identifies the vehicle as an eighteen wheel truck with a ten ton load. Such information may be important for trajectory analysis and for providing accurate and informative display symbology) [Ansari: col. 8, line 16-27]; (i.e. the cameras can be configured to capture images of the road views including potential collision events such as how close car is following car in front, how often brake is used in period of time, hard brakes count more to reduce driver rating, how frequently does car come close to objects and obstructions (such as trees, cars on the other direction and cars in same direction) while moving) [Ansari: col. 52, line 8-15]; (i.e. a car that appears to collide) [Ansari: col. 32, line 65-66]).
In the same field of endeavor Kentley further discloses the claim limitations as follows:
which is overlapping at least one of the first trajectory or the second trajectory (i.e. information may be overlaid on 3D point cloud data and/or camera data captured by the AV system 3602 and presented on a user interface on the AV service application 3620. The overlaid information may be presented as the AV system 3602) [Kentley: col. 44, line 59-63].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ansari with Kentley to program the system to display overlaid warnings on images captured by multiple cameras.  
Therefore, the combination of Ansari with Kentley will enable the system to provide drivers needed warning so drivers can make appropriate actions to avoid a collision [Ansari: col. 55, line 4-5] and improve the driving safety [Ansari: col. 23, line 49-64; col. 41, line 20-22]. 

Regarding claim 17, Ansari meets the claim limitations as set forth in claim 16.Ansari further meets the claim limitations as follow.
The vehicle according to claim 14 (i.e. A smart vehicle) [Ansari: col. 1, line 9],  wherein the controller further comprises a visual effect controller configured to ((i.e. a processor(s) associated with the system) [Ansari: col. 47, line 13]; (i.e. a controller) [Ansari: col. 5, line 45]) overlay a visual effect ((i.e. a screen capable of displaying messages to the vehicle's driver or passengers) [Ansari: col. 42, line 7-8]; (i.e. warnings such as "STOP" or "CAUTION VEHICLE APPROACHING") [Ansari: col. 42, line 47-48]; (i.e. informative display symbology) [Ansari: col. 8, line 27])  having a predetermined form ((i.e. The display 210 and the speaker 212 are features that provide the driver with situational awareness. The processor 202 sends commands to the display 210 and the speaker 212 that alert the driver to hazards. The display 210 may for example show the relative positions and velocities of neighboring vehicles. The display 210 may also warn the driver to slow down or apply the brakes immediately) [Ansari: col. 8, line 40-46]; (i.e. a screen capable of displaying messages to the vehicle's driver or passengers) [Ansari: col. 42, line 7-8]; (i.e. warnings such as "STOP" or "CAUTION VEHICLE APPROACHING") [Ansari: col. 42, line 47-48]) corresponding to the warning information ((i.e. the processor detects the obstacle and transmits a warning signal to adjacent vehicles and/or to a traffic display board) [Ansari: col. 23, line 49-51]; (i.e. In another example, if the processor detects that the driver is about to make a lane change to the left based on sensor data and acceleration pedal actuation, but if the processor detects that the vehicle behind in the desired lane is also speeding up, the system can warn the driver and disengage the lane change to avoid the accident) [Ansari: col. 55, line 35-40]) on an omnidirectional image ((i.e. a display device associated with the on-board monitoring system, or another device associated with the vehicle. The information can be conveyed in a variety of ways, including a text message, a verbal message, graphical presentation, change of light emitting diodes (LED's) on a display unit, a HUD, etc.) [Ansari: col. 51, line 22-27]; (i.e. the car may include cameras mounted to capture views in the rearward, downward, and the like directions) [Ansari: col. 51, line 58-60]; (i.e. The position for mounting the cameras is not limited to the left side, right side, upper surface, front side, back side, and the like. The cameras may have an angle of view of about 60, 90, 180, and 360 degree) [Ansari: col. 52, line 30-34]; (i.e. images captured by the camera 734 in order to identify objects and/or features in the environment in which the vehicle 700 is located, including, for example, traffic signals and obstacles (e.g., in embodiments where the camera 734 includes multiple cameras, including a camera mounted on the exterior of the vehicle 700). To this end, the computer vision system 746 may use an object recognition algorithm, a Structure from Motion (SFM) algorithm, video tracking, or other computer vision techniques. In some embodiments, the computer vision system 746 may additionally be configured to map the environment, track objects, estimate the speed of objects, etc.) [Ansari: col. 10, line 25-37]; (i.e. Pictures captured by the camera can be used to form a 3D reconstruction of the obstacles and the road) [Ansari: col. 23, line 8-10]; (i.e. The state vector may be described using any coordinate system or any type of units. The state vector may also contain information about the vehicle such as its weight, stopping distance, its size, its fuel state etc. Information packed in the state vector may be of value in collision avoidance trajectory analysis or may be useful for generating and displaying more accurate display symbology for the driver. For example, the automobile may receive a state vector from a neighboring vehicle that identifies the vehicle as an eighteen wheel truck with a ten ton load. Such information may be important for trajectory analysis and for providing accurate and informative display symbology) [Ansari: col. 8, line 16-27]) constituted by images acquired through the plurality of cameras ((i.e. images captured by the camera 734 in order to identify objects and/or features in the environment in which the vehicle 700 is located, including, for example, traffic signals and obstacles (e.g., in embodiments where the camera 734 includes multiple cameras, including a camera mounted on the exterior of the vehicle 700). To this end, the computer vision system 746 may use an object recognition algorithm, a Structure from Motion (SFM) algorithm, video tracking, or other computer vision techniques. In some embodiments, the computer vision system 746 may additionally be configured to map the environment, track objects, estimate the speed of objects, etc.) [Ansari: col. 10, line 25-37]; (i.e. wherein received data can be posted (e.g., displayed on a monitor)) [Ansari: col. 46, line 57-58]; (i.e. The state vector may be described using any coordinate system or any type of units. The state vector may also contain information about the vehicle such as its weight, stopping distance, its size, its fuel state etc. Information packed in the state vector may be of value in collision avoidance trajectory analysis or may be useful for generating and displaying more accurate display symbology for the driver. For example, the automobile may receive a state vector from a neighboring vehicle that identifies the vehicle as an eighteen wheel truck with a ten ton load. Such information may be important for trajectory analysis and for providing accurate and informative display symbology) [Ansari: col. 8, line 16-27]). 
Ansari does not explicitly disclose the following claim limitations (Emphasis added).
The vehicle according to claim 16, wherein the controller further comprises a visual effect controller configured to overlay a visual effect having a predetermined form corresponding to the warning information on an omnidirectional image constituted by images acquired through the plurality of cameras.  
However, in the same field of endeavor Kentley further discloses the claim limitations and the deficient claim limitations as follows:
to overlay a visual effect having a predetermined form corresponding to the warning information on an omnidirectional image constituted by images acquired through the plurality of cameras (i.e. information may be overlaid on 3D point cloud data and/or camera data captured by the AV system 3602 and presented on a user interface on the AV service application 3620. The overlaid information may be presented as the AV system 3602) [Kentley: col. 44, line 59-63].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ansari with Kentley to program the system to display overlaid warnings on images captured by multiple cameras.  
Therefore, the combination of Ansari with Kentley will enable the system to provide drivers needed warning so drivers can make appropriate actions to avoid a collision [Ansari: col. 55, line 4-5] and improve the driving safety [Ansari: col. 23, line 49-64; col. 41, line 20-22]. 

Regarding claim 18, Ansari meets the claim limitations as set forth in claim 17.Ansari further meets the claim limitations as follow.
The vehicle according to claim 14 (i.e. A smart vehicle) [Ansari: col. 1, line 9],  wherein the visual effect controller is configured to control ((i.e. a processor(s) associated with the system) [Ansari: col. 47, line 13]; (i.e. a controller) [Ansari: col. 5, line 45]) the visual effect (i.e. The state vector may be described using any coordinate system or any type of units. The state vector may also contain information about the vehicle such as its weight, stopping distance, its size, its fuel state etc. Information packed in the state vector may be of value in collision avoidance trajectory analysis or may be useful for generating and displaying more accurate display symbology for the driver. For example, the automobile may receive a state vector from a neighboring vehicle that identifies the vehicle as an eighteen wheel truck with a ten ton load. Such information may be important for trajectory analysis and for providing accurate and informative display symbology) [Ansari: col. 8, line 16-27] and change at least one of a color (i.e. A determination can also be made on how to display data (e.g., if a numerical rate should be disclosed or a color element should be lit). Additionally, a determination can be made on other data to disclose, such as safety) [Ansari: col. 4, line 19-27] or a shape of the visual effect (i.e. The state vector may be described using any coordinate system or any type of units. The state vector may also contain information about the vehicle such as its weight, stopping distance, its size, its fuel state etc. Information packed in the state vector may be of value in collision avoidance trajectory analysis or may be useful for generating and displaying more accurate display symbology for the driver. For example, the automobile may receive a state vector from a neighboring vehicle that identifies the vehicle as an eighteen wheel truck with a ten ton load. Such information may be important for trajectory analysis and for providing accurate and informative display symbology) [Ansari: col. 8, line 16-27] based on the distance to the obstacle ((i.e. Based on the captured images, image-analysis system 806 determines the position and/or motion of object 814) [Ansari: col. 14, line 61-63]; (i.e. The vehicle velocity control system performs controls such as a control for maintaining the distance from the obstacle 603, and a control for executing an alarm or velocity reduction in a case where collision with the obstacle 603 is predicted, according to the position information about the input target data) [Ansari: col. 23, line 24-29]) which is overlapping  (i.e. a car that appears to collide) [Ansari: col. 32, line 65-66] at least one of the first trajectory or the second trajectory ((i.e. extrapolating the trajectory comprises extrapolating the path of each neighboring vehicle) [Ansari: col. 58, line 14-16]; (i.e. The state vector may be described using any coordinate system or any type of units. The state vector may also contain information about the vehicle such as its weight, stopping distance, its size, its fuel state etc. Information packed in the state vector may be of value in collision avoidance trajectory analysis or may be useful for generating and displaying more accurate display symbology for the driver. For example, the automobile may receive a state vector from a neighboring vehicle that identifies the vehicle as an eighteen wheel truck with a ten ton load. Such information may be important for trajectory analysis and for providing accurate and informative display symbology) [Ansari: col. 8, line 16-27]; (i.e. the cameras can be configured to capture images of the road views including potential collision events such as how close car is following car in front, how often brake is used in period of time, hard brakes count more to reduce driver rating, how frequently does car come close to objects and obstructions (such as trees, cars on the other direction and cars in same direction) while moving) [Ansari: col. 52, line 8-15]; (i.e. a car that appears to collide) [Ansari: col. 32, line 65-66]).
In the same field of endeavor Kentley further discloses the claim limitations as follows:
which is overlapping at least one of the first trajectory or the second trajectory (i.e. information may be overlaid on 3D point cloud data and/or camera data captured by the AV system 3602 and presented on a user interface on the AV service application 3620. The overlaid information may be presented as the AV system 3602) [Kentley: col. 44, line 59-63].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ansari with Kentley to program the system to display overlaid warnings on images captured by multiple cameras.  
Therefore, the combination of Ansari with Kentley will enable the system to provide drivers needed warning so drivers can make appropriate actions to avoid a collision [Ansari: col. 55, line 4-5] and improve the driving safety [Ansari: col. 23, line 49-64; col. 41, line 20-22]. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ansari (US Patent 9,711,050 B2), (“Ansari”), in view of Kentley et al. (US Patent 9,754,490 B2), (“Kentley”),  in view of Imaishi et al. (US Patent 10,065,557 B2), (“Imaishi”).
Regarding claim 19, Ansari meets the claim limitations as set forth in claim 18.Ansari further meets the claim limitations as follow.
The vehicle according to claim 18 (i.e. A smart vehicle) [Ansari: col. 1, line 9], wherein the visual effect controller is configured to control ((i.e. a processor(s) associated with the system) [Ansari: col. 47, line 13]; (i.e. a controller) [Ansari: col. 5, line 45]) the visual effect (i.e. The state vector may be described using any coordinate system or any type of units. The state vector may also contain information about the vehicle such as its weight, stopping distance, its size, its fuel state etc. Information packed in the state vector may be of value in collision avoidance trajectory analysis or may be useful for generating and displaying more accurate display symbology for the driver. For example, the automobile may receive a state vector from a neighboring vehicle that identifies the vehicle as an eighteen wheel truck with a ten ton load. Such information may be important for trajectory analysis and for providing accurate and informative display symbology) [Ansari: col. 8, line 16-27] and further gradually change at least one of the color (i.e. A determination can also be made on how to display data (e.g., if a numerical rate should be disclosed or a color element should be lit). Additionally, a determination can be made on other data to disclose, such as safety) [Ansari: col. 4, line 19-27] or the shape of the visual effect (i.e. The state vector may be described using any coordinate system or any type of units. The state vector may also contain information about the vehicle such as its weight, stopping distance, its size, its fuel state etc. Information packed in the state vector may be of value in collision avoidance trajectory analysis or may be useful for generating and displaying more accurate display symbology for the driver. For example, the automobile may receive a state vector from a neighboring vehicle that identifies the vehicle as an eighteen wheel truck with a ten ton load. Such information may be important for trajectory analysis and for providing accurate and informative display symbology) [Ansari: col. 8, line 16-27] based on a remaining distance to the obstacle ((i.e. Based on the captured images, image-analysis system 806 determines the position and/or motion of object 814) [Ansari: col. 14, line 61-63]; (i.e. The vehicle velocity control system performs controls such as a control for maintaining the distance from the obstacle 603, and a control for executing an alarm or velocity reduction in a case where collision with the obstacle 603 is predicted, according to the position information about the input target data) [Ansari: col. 23, line 24-29]) which is overlapping (i.e. a car that appears to collide) [Ansari: col. 32, line 65-66] at least one of the first trajectory or the second trajectory.
((i.e. extrapolating the trajectory comprises extrapolating the path of each neighboring vehicle) [Ansari: col. 58, line 14-16]; (i.e. The state vector may be described using any coordinate system or any type of units. The state vector may also contain information about the vehicle such as its weight, stopping distance, its size, its fuel state etc. Information packed in the state vector may be of value in collision avoidance trajectory analysis or may be useful for generating and displaying more accurate display symbology for the driver. For example, the automobile may receive a state vector from a neighboring vehicle that identifies the vehicle as an eighteen wheel truck with a ten ton load. Such information may be important for trajectory analysis and for providing accurate and informative display symbology) [Ansari: col. 8, line 16-27]; (i.e. the cameras can be configured to capture images of the road views including potential collision events such as how close car is following car in front, how often brake is used in period of time, hard brakes count more to reduce driver rating, how frequently does car come close to objects and obstructions (such as trees, cars on the other direction and cars in same direction) while moving) [Ansari: col. 52, line 8-15]; (i.e. a car that appears to collide) [Ansari: col. 32, line 65-66]).
In the same field of endeavor Kentley further discloses the claim limitations as follows:
which is overlapping at least one of the first trajectory or the second trajectory (i.e. information may be overlaid on 3D point cloud data and/or camera data captured by the AV system 3602 and presented on a user interface on the AV service application 3620. The overlaid information may be presented as the AV system 3602) [Kentley: col. 44, line 59-63].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ansari with Kentley to program the system to display overlaid warnings on images captured by multiple cameras.  
Therefore, the combination of Ansari with Kentley will enable the system to provide drivers needed warning so drivers can make appropriate actions to avoid a collision [Ansari: col. 55, line 4-5] and improve the driving safety [Ansari: col. 23, line 49-64; col. 41, line 20-22].
Ansari does not explicitly disclose the following claim limitations (Emphasis added).
The vehicle according to claim 18, wherein the visual effect controller is configured to control the visual effect and further gradually change at least one of the color or the shape of the visual effect based on a remaining distance to the obstacle which is overlapping at least one of the first trajectory or the second trajectory.  
However, in the same field of endeavor Imaishi further discloses the claim limitations and the deficient claim limitations as follows:
gradually change at least one of the color or the shape of the visual effect based on a remaining distance (i.e. Further, in order to impress the driver of the following
vehicle 200 with a change from the illumination information C1 to the illumination information D1 at this time, the controller can narrow the gap between lines, change their display colors gradually (e.g., change their display colors from orange to red), or blink the lines, in the deceleration stop request display 101 with which the rear road surface is illuminated. As a result, the controller can further enhance the deceleration stop request display 101) [Imaishi: col. 44, line 59-63] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ansari, Kentley with Imaishi to program the system to gradually change a color on the display based on the distance to the obstacle.  
Therefore, the combination of Ansari, Kentley with Imaishi will impress the driver to slow down [Imaishi: col. 44, line 59-63] to avoid a collision [Ansari: col. 55, line 4-5] and improve the driving safety [Ansari: col. 23, line 49-64; col. 41, line 20-22]. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488